     Case 1:18-cr-00261-NONE-SKO Document 31 Filed 01/13/21 Page 1 of 3


 1    HEATHER E. WILLIAMS, CA Bar #122664
      Federal Defender
 2    REED GRANTHAM, CA Bar #294171
      Assistant Federal Defender
 3    Office of the Federal Defender
      2300 Tulare Street, Suite 330
 4    Fresno, CA 93721-2226
      Telephone: (559) 487-5561
 5    Fax: (559) 487-5950
 6    Attorneys for Defendant
      LORENE DEANDA
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                    Case No. 1:18-cr-00261-NONE-SKO
12                     Plaintiff,                   STIPULATION TO CONTINUE STATUS
                                                    CONFERENCE; ORDER
13     vs.
14     LORENE DEANDA,                               Date: May 19, 2021
                                                    Time: 1:00 p.m.
15                     Defendant.                   Judge: Hon. Sheila K. Oberto
16
17           IT IS HEREBY STIPULATED by and between the parties through their respective
18    counsel, Assistant United States Attorney Henry Carbajal, counsel for plaintiff, and Assistant
19    Federal Defender Reed Grantham, counsel for Lorene Deanda, that the status conference
20    currently scheduled for January 20, 2021, at 1:00 p.m. may be continued to May 19, 2021, at
21    1:00 p.m.
22           This case is set for status conference on January 20, 2021. On May 13, 2020, this Court
23    issued General Order 618, which extended the previous restrictions on courthouse access and in-
24    court hearings until further notice from the Court. This General Order was entered to address
25    public health concerns related to COVID-19. By this stipulation, the parties now move to
26    continue the status conference until May 19, 2021, and to exclude time between January 20,
27    2021, and May 19, 2021, under 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv)
28    and Local Code T4.
     Case 1:18-cr-00261-NONE-SKO Document 31 Filed 01/13/21 Page 2 of 3


 1             The parties agree and stipulate, and request that the Court find the following. The
 2    discovery associated with this case currently includes more than 150,000 pages of discovery,
 3    including a significant volume of financial records, investigative reports, and related documents.
 4    This discovery has been either produced directly to counsel and/or made available for inspection
 5    and copying. Counsel for defendant desires additional time to continue the review and analysis
 6    of the substantial amount of discovery in the case and to further defense investigation in the case.
 7             Additionally, due to the ongoing and evolving COVID-19 pandemic, counsel requires
 8    additional time to meaningfully communicate with the defendant. A continuance in this matter is
 9    particularly appropriate in this case because the defendant is in a high-risk category with respect
10    to COVID-19 and counsel has been encouraged to telework and minimize personal contact to the
11    greatest extent possible.
12             Lastly, the government is working to provide counsel for the defendant with a proposed
13    plea agreement which counsel will need time to discuss and communicate the proposed plea
14    agreement with the defendant.
15              Thus, the requested continuance will conserve time and resources for the parties and the
16    Court. Counsel for defendant believes that failure to grant the above-requested continuance
17    would deny him/her the reasonable time necessary for effective preparation, taking into account
18    the exercise of due diligence. The government does not object to the continuance.
19             Based on the above-stated findings, the ends of justice served by continuing the case as
20    requested outweigh the interest of the public and the defendant in a trial within the original date
21    prescribed by the Speedy Trial Act. For the purpose of computing time under the Speedy Trial
22    Act, 18 U.S.C. § 3161, et seq., within which trial must commence, the time period of January 20,
23    2021, to May 19, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A)
24    and 3161(h)(7)(B)(i), (ii) and (iv) [Local Code T4] because it results from a continuance granted
25    by the Court at defendant’s request on the basis of the Court’s finding that the ends of justice
26    served by taking such action outweigh the best interest of the public and the defendant in a
27    speedy trial.
28

       Deanda – Stipulation to Continue                 2
                 Status Conference
     Case 1:18-cr-00261-NONE-SKO Document 31 Filed 01/13/21 Page 3 of 3


 1                                                    Respectfully submitted,
 2
                                                      McGREGOR W. SCOTT
 3                                                    United States Attorney
 4    Date: January 12, 2021                          /s/ Henry Carbajal
                                                      HENRY CARBAJAL
 5                                                    Assistant United States Attorney
                                                      Attorney for Plaintiff
 6
 7                                                    HEATHER E. WILLIAMS
                                                      Federal Defender
 8
 9    Date: January 12, 2021                          /s/ Reed Grantham
                                                      REED GRANTHAM
10                                                    Assistant Federal Defender
                                                      Attorney for Defendant
11                                                    LORENE DEANDA
12
13
14                                                  ORDER
15             Pursuant to the parties’ stipulation, the time period of the date of this order to May 19,
16    2021, inclusive, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and
17    3161(h)(7)(B)(i), (ii) and (iv) because it results from a continuance granted by the Court at
18    defendant’s request on the basis of the Court’s finding that the ends of justice served by taking
19    such action outweigh the best interest of the public and the defendant in a speedy trial. The status
20    conference currently scheduled for January 20, 2021, at 1:00 p.m. is hereby continued to May 19,
21    2021, at 1:00 p.m.
22
23    IT IS SO ORDERED.
24
      Dated:       January 13, 2021                                  /s/   Sheila K. Oberto                 .
25                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28

       Deanda – Stipulation to Continue                  3
                 Status Conference
